Case 1:15-cr-00287-WFK Document 959 Filed 02/18/21 Page 1 of 7 PageID #: 7565
Case 1:15-cr-00287-WFK Document 959 Filed 02/18/21 Page 2 of 7 PageID #: 7566
Case 1:15-cr-00287-WFK Document 959 Filed 02/18/21 Page 3 of 7 PageID #: 7567
Case 1:15-cr-00287-WFK Document 959 Filed 02/18/21 Page 4 of 7 PageID #: 7568
Case 1:15-cr-00287-WFK Document 959 Filed 02/18/21 Page 5 of 7 PageID #: 7569
Case 1:15-cr-00287-WFK Document 959 Filed 02/18/21 Page 6 of 7 PageID #: 7570
Case 1:15-cr-00287-WFK Document 959 Filed 02/18/21 Page 7 of 7 PageID #: 7571




                                                 s/ WFK
